DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I claims in the reply filed on 8/31/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2022.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, Chinese Publication No. CN102626957A (hereinafter referred to as Ye) in view of Asai et al., US Patent Application Publication No. 2012/0238186 (hereinafter referred to as Asai).  
Regarding claims 1-7, Ye discloses a linear cutting equipment, in particular to silicon wafer linear cutting equipment with a uniform slurry spraying device (slurry sprayer as recited in claim 1) (see Abstract).  The silicon wafer linear cutting equipment comprises a cutting mechanism, a control system and a feeding system (main body as recited in claim 1) (see Abstract), wherein the cutting mechanism comprises steel wires; the steel wires are sequentially wound on a wire unwinding roll, guide rolls and a wire winding roll; the feeding system comprises a spray nozzle and a material storage tank (chamber for receiving the slurry as recited in claim 1) (see Abstract).  The nozzle structure to spray the slurry abrasive onto the steel wire, and the sprayed slurry abrasive is distributed in a cloth shape, which can cover all the steel wires wound on the guide roller in the longitudinal direction, which is conducive to better steel wire cutting workpieces (longitudinal axis as recited in claim 1) (Para. [0011]).    
The spray nozzle is connected with a discharge port of the material storage tank; the spray nozzle comprises a main pipe, a plurality of branch pipes and a discharge pipe; a feed port of the main pipe is communicated with the discharge port of the material storage tank (feed opening that extends through the front and connected to the discharge outlet as recited in claims 1 and 5-6) (see Abstract); one end of each of the plurality of branch pipes is communicated with the main pipe; the other end of each of the plurality of branch pipes is communicated with the discharge pipe; a discharge port is formed on the discharge pipe; and the discharge port is strip-shaped and faces to the steel wire in front of the guide rolls (a plurality of discharge ports arranged along the longitudinal axis that extend through the top as recited in claim 1) (see Abstract).    
	Ye discloses all the limitations discussed above but does not explicitly disclose a cover plate detachably connected to the main body as recited in claims 1-4 and the adjustable support of claim 7.  
	Asai discloses a support material removing method for removing a support material located on a surface of a three-dimensional object molded by a three-dimensional forming device, wherein a slurry which is a mixture of a liquid and abrasive grains is sprayed from a slurry sprayer to remove the support material (see Abstract).  The slurry sprayer 6 is configured from a slurry spraying base and a spray nozzle provided to the slurry spraying base so as to be capable of being detached (Para. [0036] and see Figure 1).  The slurry sprayer includes a spray nozzle for spraying the slurry produced by the spray slurry producer is provided in a detachable manner to the slurry spraying base which is provided with the slurry passage and the compressed air passage through which compressed air passes; therefore, by preparing spray nozzles of various dimensions, for example, the removal of the support material can be adapted to various applications including spraying over a wide area, spraying over a narrow area (reads on claims 1-4 and 7) (Para. [0078]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the detachable cover and adjustable supports of Asai in the equipment of Ye as it is a combination of prior art elements according to known methods to yield predictable results.  

	Regarding claims 8-10, see discussion above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771